The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether the plaintiffs injury is closely related to the transportational function of *862his motor vehicle, and thus whether the plaintiffs injury arose out of the ownership, operation, maintenance, or use of his motor vehicle as a motor vehicle; and (2) whether the plaintiffs injury had a causal relationship to his parked motor vehicle that is more than incidental, fortuitous, or but for. McKenzie v Auto Club Ins Ass’n, 458 Mich 214, 217 n 3, 225-226 (1998). The parties should not submit mere restatements of their application papers.